     Case 1:19-cv-00339-NONE-HBK Document 65 Filed 03/19/21 Page 1 of 6


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11       DRAKE FELDE,                                    No. 1:19-cv-000339-HBK (PC)
12                        Plaintiff,                     FINDINGS AND RECOMMENDATIONS TO
                                                         DENY PLAINTIFF’S MOTIONS FOR
13            v.                                         INJUNCTIVE RELIEF1
14       D. WILKINS, I. OGBUEHI
                                                         OBJECTIONS DUE IN THIRTY DAYS
15                        Defendants.
16                                                       (Doc. Nos. 14, 24)

17                                                       ORDER DIRECTING CLERK TO SERVE
18                                                       ORDER ON LITIGATION COORDINATOR

19                                                       ORDER DIRECTING CLERK TO ASSIGN
20                                                       CASE TO DISTRICT JUDGE

21

22

23           This matter comes before the court upon review of this case that was reassigned to the
24   undersigned on November 17, 2020. (See Doc. No. 46). Pending review are, inter alia,
25   plaintiff’s motion for preliminary injunctive relief and a temporary restraining order and/or
26   preliminary injunction. (Doc. Nos. 14, 24). Specifically, plaintiff requests the court to order
27
     1
      This matter was referred to the undersigned pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302
28   (E.D. Cal. 2019).
     Case 1:19-cv-00339-NONE-HBK Document 65 Filed 03/19/21 Page 2 of 6


 1   prison officials to provide him with access to certain medical care (Doc. No. 14) and direct

 2   correctional officials to provide him with increased access to the prison law library and a change

 3   in his classification level. (Doc. No. 24). For the reasons stated below, the undersigned

 4   recommends that the court deny plaintiff’s motions for injunctive relief. However, the court will

 5   request the assistance of the litigation coordinator at plaintiff’s place of incarceration.

 6     I.   BACKGROUND

 7          Plaintiff Drake Felde, a state prisoner, initiated this action on March 14, 2019 by filing a

 8   pro se civil rights complaint under 42 U.S.C. § 1983 against defendants D. Wilkins and I.

 9   Ogbuehi. (Doc. No. 1). The complaint alleges an excessive use of force claim against defendant

10   Wilkins and medical deliberate indifference claim against defendant Ogbuehi. (Id.). On October

11   11, 2019, the court found plaintiff’s claims cognizable and directed service on defendants. (Doc.

12   No. 7). On December 20, 2019, defendants filed an answer to the complaint. (Doc. No. 11). On

13   March 2, 2020 and April 15, 2020, plaintiff moved for preliminary injunctive relief. (Doc. Nos.

14   14, 24). On April 20, 2020, Defendant Wilkins filed an exhaustion-based summary judgment

15   motion which remains pending before the court. (Doc. No. 25).

16    II.   APPLICABLE LAW

17          Injunctive relief, whether temporary or permanent, is an “extraordinary remedy, never

18   awarded as of right.” Winter v. Natural Res. Defense Council, 555 U.S. 7, 22 (2008). “A

19   plaintiff seeking a preliminary injunction must establish that he is likely to succeed on the merits,

20   that he is likely to suffer irreparable harm in the absence of preliminary relief, that the balance of
21   equities tips in his favor, and that an injunction is in the public interest.” Glossip v. Gross, 135 S.

22   Ct. 2726, 2736-37 (2015) (quoting Winter, 555 U.S. at 20). “[P]laintiffs must establish that

23   irreparable harm is likely, not just possible, in order to obtain a preliminary injunction.” Alliance

24   for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th Cir. 2011). In addition to establishing

25   irreparable harm, the injunctive relief sought must be related to the claims brought in the

26   complaint. See Pac. Radiation Oncology, LLC v. Queen’s Med. Ctr., 810 F.3d 631, 633 (9th Cir.
27   2015) (“When a plaintiff seeks injunctive relief based on claims not pled in the complaint, the

28   court does not have the authority to issue an injunction.”). Absent a nexus between the injury
                                                         2
     Case 1:19-cv-00339-NONE-HBK Document 65 Filed 03/19/21 Page 3 of 6


 1   claimed in the motion and the underlying complaint, the court lacks the authority to grant plaintiff

 2   any relief. A claim based on denial of adequate medical care requires a showing that defendants

 3   behaved with “deliberate indifference in failing to respond to a serious medical need. Mere

 4   negligence in the provision of medical care . . . does not constitute a constitutional

 5   violation.” Frost v. Agnos, 152 F.3d 1124, 1130 (9th Cir. 1998) (citations omitted); see

 6   also Austin v. Terhune, 367 F.3d 1167, 1172 (9th Cir. 2004).

 7           Further, the Prison Litigation Reform Act (“PLRA”) imposes additional requirements on

 8   prisoner litigants who seek preliminary injunctive relief against prison officials. In such cases,

 9   “[p]reliminary injunctive relief must be narrowly drawn, extend no further than necessary to

10   correct the harm the court finds requires preliminary relief, and be the least intrusive means

11   necessary to correct that harm.” 18 U.S.C. § 3626(a)(2). As the Ninth Circuit has previously

12   observed, the PLRA places significant limits upon a court’s power to grant preliminary injunctive

13   relief to inmates, and “operates simultaneously to restrict the equity jurisdiction of federal courts

14   and to protect the bargaining power of prison administrators—no longer may courts grant or

15   approve relief that binds prison administrators to do more than the constitutional minimum.”

16   Gilmore v. People of the State of California, 220 F.3d 987, 998-99 (9th Cir. 2000).

17    III.    ANALYSIS

18                a. Medical Care

19            Plaintiff requests that the court order his prison to provide him with certain medical care.

20   (Doc. No. 14 at 1). Plaintiff alleges that he suffers from daily pain in his hand, has a “bony
21   protrusion” on his left wrist, and will suffer irreparable harm without a preliminary injunction.

22   (Id. at 1, 3). Specifically, plaintiff seeks a court order directing defendants to provide: a medical

23   examination on plaintiff’s left hand and wrist, certain medical equipment (a hand ball and heating

24   pads), physical therapy services, an ultrasound on his left hand and wrist, a referral to a hand

25   specialist, and cortisone shots. (Id. at 4-5).

26            Plaintiff’s motion for injunctive relief should be denied without prejudice.2 Plaintiff has
27
     2
      Should plaintiff wish to file another motion for injunctive relief, he should do so after he has gathered
28   evidence, through discovery or otherwise, that supports his motion and underlying claims. Plaintiff should
                                                          3
     Case 1:19-cv-00339-NONE-HBK Document 65 Filed 03/19/21 Page 4 of 6


 1   not shown that he is likely to suffer irreparable harm absent relief from this court. Although

 2   plaintiff’s case necessarily centers on medical information, his motion is not supported by any

 3   medical opinions to support his need for immediate relief. The court notes plaintiff attaches

 4   records which demonstrate the types of care he has previously received (Doc. No. 14 at 21-33),

 5   but the records contain no medical opinion or evidence that additional care is necessary to prevent

 6   future irreparable harm. Plaintiff, as a layperson, does not possess the expertise to advise the

 7   court on this specialized subject. Moreover, the medical records plaintiff provided reveal that he

 8   has received care from both an orthopedic surgeon and a physical therapist. (Id.). Thus, his

 9   motion does not establish that irreparable harm is likely.

10           Although plaintiff’s allegations are serious and his complaint has been served, plaintiff

11   has not yet met the requirement of showing that his claim is likely to succeed on the merits.

12   Indeed, if defendants’ exhaustion-based summary judgment motion is granted, the court may not

13   reach the merits of plaintiff’s claims. At this stage, plaintiff has not presented evidence that

14   shows defendants have acted with deliberate indifference, as required to demonstrate success on

15   the merits in this § 1983 action. See Frost, 152 F.3d at1130. Finally, plaintiff seeks a broad

16   range of injunctive relief that falls short of the PLRA’s requirement that relief be narrowly drawn.

17   Accordingly, the undersigned recommends that plaintiff’s motion for preliminary injunction be

18   denied without prejudice.

19               b. Law Library Access

20           Plaintiff separately seeks a “temporary restraining order and or preliminary injunctive
21   relief” to be granted additional access to his prison’s law library. (See generally Doc. No. 24).

22   Specifically, plaintiff states that he is only granted an hour and a half of law library access a

23   week, rendering the litigation of this case difficult. (Id. at 4, 6). Plaintiff seeks a court order

24   directing the law library to stay open five days a week, that he be granted additional hours to use

25   the library, and that his classification level be changed so he may be permitted greater access to

26   the law library. (Id. at 7).
27

28   also narrowly focus his request for injunctive relief as required by the PLRA.
                                                           4
     Case 1:19-cv-00339-NONE-HBK Document 65 Filed 03/19/21 Page 5 of 6


 1          As an initial matter, the Complaint does not raise a denial of access to court claim or any

 2   claims concerning plaintiff’s access to the law library. (See generally Doc. No. 1). Further,

 3   plaintiff makes no assertion that either of the two named defendants have any authority over the

 4   law library. Thus, the court does not have authority to issue the requested injunctive relief

 5   sought. See Pac. Radiation Oncology, 810 F.3d at 633. Moreover, the court has no jurisdiction

 6   over nonparties in this case, such as prison library staff, and cannot order prison personnel to

 7   provide him library access. Therefore, the court recommends that plaintiff’s request for

 8   injunctive relief be denied.

 9          To the extent plaintiff’s limited access to the law library is impeding his ability to

10   prosecute this claim, plaintiff has other options than seeking injunctive relief. He may seek an

11   extension of time with the court to comply with a court-ordered deadline or he may attach a copy

12   of the court’s order to his request to access the law library to demonstrate to correctional officials

13   that he is under a court-ordered deadline. At this time, plaintiff has responded to defendant’s

14   motion for summary judgment and the court has stayed all deadlines pending the court’s ruling on

15   the summary judgment motion. See Doc. Nos. 40, 59. Thus, plaintiff is currently not under any

16   court-ordered deadline. As a courtesy, the court will request the assistance of the litigation

17   coordinator at Pleasant Valley State Prison in ensuring that plaintiff is afforded adequate

18   opportunities to access the law library, to the extent that doing so is consistent with institutional

19   order and security. See Whitley v. Albers, 475 U.S. 312, 321-322 (1986) (“Prison administrators .

20   . . should be accorded wide-ranging deference in the adoption and execution of policies and
21   practices that in their judgment are needed to preserve internal order and discipline and to

22   maintain institutional security.”). The clerk’s office will be directed to serve a copy of this order

23   on the litigation coordinator.

24          Accordingly, it is ORDERED:

25          1. The clerk of court is directed to serve a copy of this order on the litigation coordinator

26              at Pleasant Valley State Prison.
27          2. The clerk of court is directed to assign this case to a district judge for consideration of

28              these findings and recommendations.
                                                         5
     Case 1:19-cv-00339-NONE-HBK Document 65 Filed 03/19/21 Page 6 of 6


 1            Further, it is RECOMMEDED:

 2            1. Plaintiff’s motion for injunctive relief for medical care (Doc. No. 14) be DENIED

 3               without prejudice.

 4            2. Plaintiff’s motion for injunctive relief for law library access (Doc. No. 24) be DENIED.

 5                                          NOTICE TO PARTIES

 6            These findings and recommendations will be submitted to the United States district judge

 7   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(1). Within thirty (30)

 8   days after being served with these findings and recommendations, a party may file written

 9   objections with the Court. The document should be captioned “Objections to Magistrate Judge’s

10   Findings and Recommendations.” Parties are advised that failure to file objections within the

11   specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834,

12   838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

13
     IT IS SO ORDERED.
14

15
     Dated:      March 18, 2021
16                                                      HELENA M. BARCH-KUCHTA
                                                        UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
27

28
                                                        6
